significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep a et a in re company this letter constitutes notice that pursuant to your request of date as modified by your letter dated date your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending ix has been withdrawn and the case has been closed by this office and waivers of the percent tax under sec_4971 of the internal_revenue_code code have been granted for the above- named plan for the plan years ending be nn 7s and the waivers of the percent tax have been granted in accordance with b of the employee retirement income security act erisa the amounts for which the waivers have been granted are equal to percent of the accumulated funding defi iciencies in the ‘funding standard account as o - a plan y years for which the waivers have been granted to the extent such funding deficiencies have not been corrected - fhe end of the en i 2nd its parent_corporation is systems which is the sole corporate the hospital is a not-for-profit corporation organized for the purpose of operating an acute care hospital member of care and emergency which are all not-for-profit corporations the hospital provides 24-hour emergency care full surgical services inpatient acute care intensive care and a wide range of outpatient services the pension_benefit_guaranty_corporation has indicated that it is in the process of effecting an involuntary termination of the plan this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in if you require further assistance in this matter please contact sincerely yours dros 0k’carol d gold director employee_plans f
